Exhibit 10(nn)


CHANGE IN CONTROL AGREEMENT




THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is effective as of January 1,
2009, by and between CENTERPOINT ENERGY, INC., a Texas corporation (the
“Company”), and [NAME] (“Executive”).
 
1.           Definitions:
 
All terms defined in this Section 1 shall, throughout this Agreement, have the
meanings given herein:
 
“Affiliate” means any company controlled by, controlling or under common control
with the Company within the meaning of Section 414 of the Code.
 
“Board” means the board of directors of the Company.
 
“Cause” means Executive’s (a) gross negligence in the performance of Executive’s
duties, (b) intentional and continued failure to perform Executive’s duties, (c)
intentional engagement in conduct which is materially injurious to the Company
or its Affiliates (monetarily or otherwise) or (d) conviction of a felony or a
misdemeanor involving moral turpitude.  For this purpose, an act or failure to
act on the part of Executive will be deemed “intentional” only if done or
omitted to be done by Executive not in good faith and without reasonable belief
that his action or omission was in the best interest of the Company, and no act
or failure to act on the part of Executive will be deemed “intentional” if it
was due primarily to an error in judgment or negligence.
 
A “Change in Control” shall be deemed to have occurred upon the occurrence of
any of the following events:
 
(a)           30% Ownership Change:  Any Person makes an acquisition of
Beneficial Ownership of Outstanding Voting Stock (including any acquisition of
Beneficial Ownership deemed to have occurred pursuant to Rule 13d-5 under the
Exchange Act) and is, immediately thereafter, the Beneficial Owner of 30% or
more of the then Outstanding Voting Stock, unless such acquisition is made by a
Parent Corporation resulting from a Business Combination (other than the
Company) if, following such Business Combination, the conditions specified in
clauses (i), (ii), (iii) and (iv) of subsection (c) of this definition are
satisfied; or any Group is formed that is the Beneficial Owner of 30% or more of
the Outstanding Voting Stock; or
 
(b)           Board Majority Change:  Individuals who are Incumbent Directors
cease for any reason to constitute a majority of the members of the Board; or
 

 
 

--------------------------------------------------------------------------------

 

(c)           Major Mergers and Acquisitions:  Approval by the shareholders of
the Company of a Business Combination (or if there is no such approval by
shareholders, consummation of such Business Combination) unless, immediately
following such Business Combination, (i) all or substantially all of the
individuals and entities that were the Beneficial Owners of the Outstanding
Voting Stock immediately prior to such Business Combination will (or do)
beneficially own, directly or indirectly, more than 70% of the then outstanding
shares of voting stock of the Parent Corporation resulting from such Business
Combination in substantially the same relative proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Voting Stock,
(ii) if the Business Combination involves the issuance or payment by the Company
of consideration to another entity or its shareholders, the total fair market
value of such consideration plus the principal amount of the consolidated
long-term debt of the entity or business being acquired (in each case,
determined as of the date of consummation of such Business Combination by a
majority of the Incumbent Directors) will not (or does not) exceed 50% of the
sum of the fair market value of the Outstanding Voting Stock plus the principal
amount of the Company’s consolidated long-term debt (in each case, determined
immediately prior to such consummation by a majority of the Incumbent
Directors), (iii) no Person (other than any Parent Corporation resulting from a
Business Combination) will (or does) beneficially own, directly or indirectly,
30% or more of the then outstanding shares of voting stock of the Parent
Corporation resulting from such Business Combination and (iv) a majority of the
members of the board of directors of the Parent Corporation resulting from such
Business Combination were Incumbent Directors immediately prior to consummation
of such Business Combination; or
 
(d)           Major Asset Dispositions:  Approval by the shareholders of the
Company of a Major Asset Disposition (or if there is no such approval by
shareholders consummation of such Major Asset Disposition) unless, immediately
following such Major Asset Disposition, (i) individuals and entities that were
Beneficial Owners of the Outstanding Voting Stock immediately prior to such
Major Asset Disposition will (or do) beneficially own, directly or indirectly,
more than 70% of the then outstanding shares of voting stock of the Company (if
it continues to exist) and of the entity that acquires the largest portion of
such assets (or the entity, if any, that owns a majority of the outstanding
voting stock of such acquiring entity) and (ii) a majority of the members of the
board of directors of the Company (if it continues to exist) and of the entity
that acquires the largest portion of such assets (or the entity, if any, that
owns a majority of the outstanding voting stock of such acquiring entity) were
Incumbent Directors immediately prior to consummation of such Major Asset
Disposition.
 
For purposes of the foregoing, the term:
 
(1)           “Beneficial Owner,” “Beneficial Ownership” and “Beneficially Own”
are used as defined for purposes of Section 13(d)(3) under the Exchange Act.
 

 
-2-

--------------------------------------------------------------------------------

 

(2)           “Business Combination” means (x) a merger or consolidation
involving the Company or its stock or (y) an acquisition by the Company,
directly or through one or more subsidiaries, of another entity or its stock or
assets.
 
(3)           “Election Contest” is used as it is defined for purposes of
Rule 14a-11 under the Exchange Act.
 
(4)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(5)           “Group” is used as it is defined for purposes of Section 13(d)(3)
of the Exchange Act.
 
(6)           “Incumbent Director” means a director of the Company (x) who was a
director of the Company on the date of this Agreement, or (y) who becomes a
director subsequent to such date and whose election, or nomination for election
by the Company’s shareholders, was approved by a vote of a majority of the
Incumbent Directors at the time of such election or nomination, except that any
such director shall not be deemed an Incumbent Director if his initial
assumption of office occurs as a result of an actual or threatened Election
Contest or other actual or threatened solicitation of proxies by or on behalf of
a Person other than the Board.
 
(7)           “Major Asset Disposition” means the sale or other disposition in
one transaction or a series of related transactions of 70% or more of the assets
of the Company and its subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company shall be based on fair market
value, as determined by a majority of the Incumbent Directors.
 
(8)           “Outstanding Voting Stock” means outstanding voting securities of
the Company entitled to vote generally in the election of directors; and any
specified percentage or portion of the Outstanding Voting Stock (or of other
voting stock) shall be determined based on the combined voting power of such
securities.
 
(9)           “Parent Corporation resulting from a Business Combination” means
the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such Business
Combination owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries.
 
(10)           “Person” means an individual, entity or Group.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” means CenterPoint Energy, Inc., a Texas corporation, and any successor
thereto.
 

 
-3-

--------------------------------------------------------------------------------

 

“Compensation” means the greater of (a) the sum of Executive’s annual base
salary plus Target Bonus determined immediately prior to the date on which a
Change in Control occurs, or (b) the sum of Executive’s annual base salary plus
Target Bonus determined immediately prior to the date of his Covered
Termination.
 
“Covered Termination” means any termination of Executive’s employment with the
Company or any Affiliate that is a “Separation from Service” (within the meaning
of Code Section 409A and Treasury Regulation § 1.409A-1(h)(3) (or any successor
regulations or guidance thereto)) thereof:
 
(a)           that does not result from any of the following:
 
(i)           death;
 
(ii)           disability entitling Executive to benefits under the Company’s
long-term disability plan;
 
(iii)           termination on or after age 65;
 
(iv)           involuntary termination for Cause; or
 
(v)           resignation by Executive, unless such resignation is for Good
Reason; and
 
(b)           that occurs:
 
(i)           during the three-month period ending immediately prior to the date
a Change in Control occurs, provided that a binding agreement to effect a Change
in Control has been executed as of Executive’s termination date (a “Pre-Change
in Control Covered Termination”); or
 
(ii)           within two years after the date upon which a Change in Control
occurs.
 
“Good Reason” means any one or more of the following events:
 
(a)           a failure to maintain Executive in the position, or a
substantially equivalent position, with the Company and/or an Affiliate, as the
case may be, which Executive held immediately prior to the Change in Control;
 
(b)           a significant adverse change in the authorities, powers,
functions, responsibilities or duties which Executive held immediately prior to
the Change in Control;
 
(c)           a reduction in Executive’s annual base salary as in effect
immediately prior to the date on which a Change in Control occurs;
 

 
-4-

--------------------------------------------------------------------------------

 

(d)           a significant reduction in Executive’s qualified retirement
benefits, nonqualified benefits and welfare benefits provided to Executive
immediately prior to the date on which a Change in Control occurs; provided,
however, that a contemporaneous diminution of or reduction in qualified
retirement benefits and/or welfare benefits which is of general application and
which uniformly and contemporaneously reduces or diminishes the benefits of all
covered employees shall be ignored and not be considered a reduction in
remuneration for purposes of this paragraph (d);
 
(e)           a reduction in Executive’s overall compensation opportunities (as
contrasted with overall compensation actually paid or awarded) under the STI
Plan, a long-term incentive plan or other equity plan (or in such substitute or
alternative plans) from that provided to Executive immediately prior to the date
on which a Change in Control occurs;
 
(f)           a change in the location of Executive’s principal place of
employment with the Company by more than 50 miles from the location where
Executive was principally employed immediately prior to the date on which a
Change in Control occurs; or
 
(g)           a failure by the Company to provide directors and officers
liability insurance covering Executive comparable to that provided to Executive
immediately prior to the date on which a Change in Control occurs;
 
provided, however, that no later than 15 days after learning of the action (or
inaction) described herein as the basis for a termination of employment for Good
Reason, Executive shall advise the Company in writing that the action (or
inaction) constitutes grounds for a termination of his employment for Good
Reason, in which event the Company shall have 30 days to correct such action (or
inaction) and if such action (or inaction) is timely corrected, then Executive
shall not be entitled to terminate his employment for Good Reason as a result of
such action (or inaction).
 
“Retirement Plan” means the CenterPoint Energy, Inc. Retirement Plan, as amended
and restated effective January 1, 1999, and as thereafter amended.
 
“STI Plan” means the CenterPoint Energy, Inc. Short Term Incentive Plan or any
successor plan or program thereto.
 
“Target Bonus” means Executive’s target incentive award opportunity under the
STI Plan in effect for the year with respect to which the target bonus amount is
being determined or, if no such plan is then in effect, for the last year in
which such a plan was in effect, expressed as a dollar amount based upon
Executive’s annual base salary for the year of such determination.
 
“Waiver and Release” means a legal document, substantially in the form attached
hereto as Attachment A, in which Executive, in exchange for severance benefits
described in Section 2, among other things, releases the Company, the
Affiliates, their directors, officers, employees and agents, their employee
benefit plans and the fiduciaries and agents of
 

 
-5-

--------------------------------------------------------------------------------

 

said plans from liability and damages in any way related to Executive’s
employment with or separation from the Company or any of its Affiliates.
 
“Welfare Benefit Coverage” means each of medical, dental and vision benefit
coverage.
 
2.           Severance Benefits:  If Executive experiences a Covered
Termination, then, subject to the Waiver and Release requirement in Section 2(h)
below, Executive shall be entitled to receive, as additional compensation for
services rendered to the Company (including its Affiliates), the following
severance benefits:
 
(a)           Severance Amount:  A lump sum cash payment in an amount equal to
Executive’s Compensation multiplied by two, subject to applicable withholding
for income and employment taxes.  Such severance payment shall be paid on the
second business day immediately following the end of the six-month period
commencing on the date of Executive’s Covered Termination, along with simple
interest on the severance amount at the short-term applicable Federal rate
provided for in Code Section 7872(f)(2)(A), based on the period commencing on
Executive’s Covered Termination date and ending on the payment date.
 
(b)           Vacation Payment:  A lump sum cash payment in an amount equal to
his earned, but not taken, vacation days through the date of Executive’s Covered
Termination, subject to applicable withholding for income and employment
taxes.  Such vacation payment shall be paid as soon as practicable following his
Covered Termination date in accordance with the Company’s normal payroll
policies and practices.
 
(c)           Pro-Rated Bonus:  A lump sum cash payment in an amount equal to
the Target Bonus in effect at the time of Executive’s Covered Termination based
on Executive’s eligible earnings under the STI Plan as of the date of his
Covered Termination, but reduced by any amount payable under the terms of the
STI Plan for the performance year in which the Change in Control is consummated,
subject to applicable withholding for income and employment taxes.  Such
pro-rated bonus shall be paid on the second business day immediately following
the end of the six-month period commencing on the date of Executive’s Covered
Termination, along with simple interest on the bonus amount at the short-term
applicable Federal rate provided for in Code Section 7872(f)(2)(A), based on the
period commencing on Executive’s Covered Termination date and ending on the
payment date.
 
(d)           Welfare Benefit Coverage:  Subject to Executive’s payment of
applicable premiums on the same basis as similarly situated active executives of
the Company, continued Welfare Benefit Coverage for Executive and his eligible
dependents for a period of two years following (i) the date of Executive’s
Covered Termination or (ii) in the case of a Pre-Change in Control Covered
Termination, the date of the Change in Control.
 

 
-6-

--------------------------------------------------------------------------------

 

(e)           Outplacement:  Outplacement services for a 9-month period after
(i) the date of Executive’s Covered Termination or (ii) in the case of a
Pre-Change in Control Covered Termination, the date of the Change in Control, in
connection with Executive’s efforts to obtain new employment under the
outplacement program adopted by the Company.  Executive shall not be entitled to
a cash payment in lieu of such services.
 
(f)           Enhanced Retirement Plan Benefit:  Executive shall be entitled to
an amount not less than the amount that Executive would have been entitled to
receive under the cash balance formula of the Retirement Plan as if Executive
(i) was fully vested in his Retirement Plan benefit and (ii) remained an
employee of the Company or its Affiliates throughout the two-year period
following (A) the date of Executive’s Covered Termination or (B) in the case of
a Pre-Change in Control Covered Termination, the date of the Change in Control
based on his Compensation, with such enhanced benefit paid under the Company’s
Benefit Restoration Plan in accordance with its terms and conditions.
 
(g)           All Other Benefit Plans or Programs:  Executive’s participation in
all other employee benefit plans and/or programs at the Company and the
Affiliates shall cease as of Executive’s Covered Termination date, subject to
the terms and conditions of the governing documents of those employee benefit
plans and/or programs.
 
(h)           Waiver and Release Requirement:  The foregoing notwithstanding,
payment of the benefits under this Section 2 is subject to Executive’s timely
execution and return of the Waiver and Release to the Company, without
subsequent revocation during the seven-day period following such execution date
(the “Waiver and Release Revocation Period”), as provided in this Section
2(h).  Executive shall have 50 days following (i) his Covered Termination date,
or (ii) in the case of a Pre-Change in Control Covered Termination, the date of
the Change in Control, to consider, execute and return the Waiver and Release to
the Company and shall then have the right to revoke the Waiver and Release
during the Waiver and Release Revocation Period.  If Executive fails to timely
execute and return the Waiver and Release to the Company or revokes such Waiver
and Release during the Waiver and Release Revocation Period, then Executive
shall forfeit, and shall not be entitled to, any of the benefits described in
this Section 2.
 
3.           Certain Additional Payments:  Anything in this Agreement to the
contrary notwithstanding and except as set forth below, in the event it shall be
determined that any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 3 (the “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Code, together with any
interest or penalties imposed with respect to such excise tax (“Excise Tax”),
then Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment
 

 
-7-

--------------------------------------------------------------------------------

 

(whether through withholding at the source or otherwise) by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto), employment taxes and Excise Tax imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payment.  Notwithstanding the foregoing
provision of this Section 3, if the Company determines that by reducing the
Payment by an amount not to exceed 10% of the Payment (“Reduced Amount”) the
receipt of the Payment will not give rise to any Excise Tax, and thus no
Gross-Up Payment would be required to be made to Executive, then, provided the
total of the amounts due to Executive under this Agreement equal or exceed the
Reduced Amount, the amount of the Payment shall be reduced, to the extent
provided herein, by the minimum Reduced Amount necessary to avoid any Excise Tax
(and no Gross-Up Payment shall be required under this Section 3 or the
Agreement).  Any such reduction shall be made first from the amount payable
under Section 2(a) and second, to the extent necessary, from the amount payable
under Section 2(c).
 
Subject to the provisions of this Section 3, all determinations required to be
made under this Section 3, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm that is selected by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within 15 business days after the receipt of notice
from Executive that there has been a Payment, or such earlier time as is
requested by the Company.  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control or the Accounting Firm declines or is unable to serve, Executive
shall appoint another nationally recognized certified public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 3, shall be paid by the Company to Executive
within 15 days after the receipt of the Accounting Firm’s determination.  If the
Accounting Firm determines that no Excise Tax is payable by Executive, it shall
furnish Executive with a written opinion that failure to report the Excise Tax
on Executive’s applicable federal income tax return would not result in the
imposition of negligence or similar penalty.  Any determination by the
Accounting Firm shall be binding upon the Company and Executive.  As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to the
following provisions of this Section 3 and Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive.
 
Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable
but no later than 10 business days after Executive is informed in writing of
such claim and shall apprise the Company of the
 

 
-8-

--------------------------------------------------------------------------------

 

nature of such claim and the date on which such claim is requested to be
paid.  Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:
 
(a)           give the Company any information reasonably requested by the
Company relating to such claim;
 
(b)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
 
(c)           cooperate with the Company in good faith in order to effectively
contest such claim; and
 
(d)           permit the Company to participate in any proceedings relating to
such claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax, employment tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.  Without limitation of the
foregoing provisions of this Section 3, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall provide the
amount of such payment to Executive as an additional payment (“Supplemental
Payment”) (subject to possible repayment as provided in the next paragraph) and
shall indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax, employment tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such payment or with respect to any
imputed income with respect thereto; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
or Supplemental Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
 
If, after the receipt by Executive of an amount provided by the Company pursuant
to the foregoing provisions of this Section 3, Executive becomes entitled to
receive any refund
 

 
-9-

--------------------------------------------------------------------------------

 

with respect to such claim, Executive shall (subject to the Company complying
with the requirements of this Section 3) promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon after taxes
applicable thereto).
 
If the Company is obligated to provide Executive with one or more Welfare
Benefit Coverages pursuant to Section 2(d), and the amount of such benefits or
the value of such benefit coverage (including, without limitation, any insurance
premiums paid by the Company to provide such benefits) is subject to any income,
employment or similar tax imposed by federal, state or local law, or any
interest or penalties with respect to such tax (such tax or taxes, together with
any such interest and penalties, being hereafter collectively referred to as the
“Income Tax”) because such benefits cannot be provided under a nondiscriminatory
health plan described in Section 105 of the Code or for any other reason, the
Company will pay to Executive an additional payment or payments (collectively,
an “Income Tax Payment”).  The Income Tax Payment will be in an amount such
that, after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), Executive retains an amount of
the Income Tax Payment equal to the Income Tax imposed with respect to such
welfare benefits or such welfare benefit coverage.
 
Notwithstanding anything in this Section 3 to the contrary, in accordance with
Treasury Regulation § 1.409A-3(i)(1)(v), in no event shall the Company pay
Executive (or pay on Executive’s behalf) any amount to which Executive is
entitled under this Section later than the end of Executive’s taxable year next
following Executive’s taxable year in which Executive remits the Excise Tax or
tax (as applicable) to the Internal Revenue Service (or in the case of costs and
expenses payable under this Section, no later than the end of Executive’s
taxable year next following Executive’s taxable year in which the taxes that are
the subject of the audit or litigation are remitted to the Internal Revenue
Service, or where as a result of such audit or litigation no taxes are remitted,
the end of Executive’s taxable year next following Executive’s taxable year in
which the audit is completed or there is a final and nonappealable settlement or
other resolution of the litigation).
 
4.           Legal Fees And Expenses:  It is the intent of the Company that
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive’s rights
under this Agreement by litigation or otherwise because the cost and expense
thereof would detract from the benefits intended to be extended to Executive
hereunder.  Accordingly, if it should appear to Executive that the Company has
failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, Executive the
benefits provided or intended to be provided to Executive hereunder, the Company
irrevocably authorizes Executive from time to time to retain counsel of
Executive’s choice, at the expense of the Company as hereafter provided, to
advise and represent Executive in connection with any such interpretation,
enforcement or defense, including, without limitation, the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, stockholder or other person affiliated with the Company,
in any jurisdiction.  Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Executive entering into an attorney-client relationship with such
counsel, and in that connection the Company and
 

 
-10-

--------------------------------------------------------------------------------

 

Executive agree that a confidential relationship will exist between Executive
and such counsel.  Without regard to whether Executive prevails, in whole or in
part, in connection with any of the foregoing, the Company will pay and be
solely financially responsible for any and all attorneys’ fees and related
expenses incurred by Executive in connection with any of the foregoing except to
the extent that a final judgment no longer subject to appeal finds that a claim
or defense asserted by Executive was frivolous.  In such a case, the portion of
such fees and expenses incurred by Executive as a result of such frivolous claim
or defense shall become Executive’s sole responsibility and any funds advanced
by the Company shall be repaid to the Company.
 
With respect to the Company’s obligations under this Section 4, the fees and
expenses of counsel selected by Executive pursuant to this Section 4 will be
paid, or reimbursed to Executive if paid by Executive, on a regular, periodic
basis upon presentation by Executive to the Company of a statement or statements
prepared by such counsel in accordance with its customary practices, with such
payment to be made no later than March 15th of the year following the year in
which the expenses are incurred.  The pendency of a claim by the Company that a
claim or defense of Executive is frivolous or otherwise lacking merit shall not
excuse the Company from making periodic payments of legal fees and expenses
until a final judgment is rendered as hereinabove provided.  Any failure by the
Company to satisfy any of its obligations under this Section 4 will not limit
the rights of Executive hereunder.  Subject to the foregoing, Executive will
have the status of a general unsecured creditor of the Company and will have no
right to, or security interest in, any assets of the Company or any Affiliate.
 
5.           Confidentiality:  Executive acknowledges that pursuant to this
Agreement, the Company agrees to provide to him Confidential Information
regarding the Company and the Company’s business and has previously provided him
other such Confidential Information.  In return for this and other
consideration, provided under this Agreement, Executive agrees that he will not,
while employed by the Company and thereafter, disclose or make available to any
other person or entity, or use for his own personal gain, any Confidential
Information, except for such disclosures as required in the performance of his
duties hereunder as may otherwise be required by law or legal process (in which
case Executive shall notify the Company of such legal or judicial proceeding as
soon as practicable following his receipt of notice of such a proceeding, and
permit the Company to seek to protect its interests and information).  For
purposes of this Agreement, “Confidential Information” shall mean any and all
information, data and knowledge that has been created, discovered, developed or
otherwise become known to the Company or any of its Affiliates or ventures or in
which property rights have been assigned or otherwise conveyed to the Company or
any of its Affiliates or ventures, which information, data or knowledge has
commercial value in the business in which the Company is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Agreement.  By way of illustration, but not
limitation, Confidential Information includes business trade secrets, secrets
concerning the Company’s plans and strategies, nonpublic information concerning
material market opportunities, technical trade secrets, processes, formulas,
know-how, improvements, discoveries, developments, designs, inventions,
techniques, marketing plans, manuals, records of research, reports, memoranda,
computer software, strategies, forecasts, new products, unpublished financial
information, projections, licenses, prices, costs, and employee, customer and
supplier lists or parts thereof.
 

 
-11-

--------------------------------------------------------------------------------

 

6.           Return Of Property:  Executive agrees that at the time of leaving
the Company’s employ, he will deliver to the Company (and will not keep in his
possession, recreate or deliver to anyone else) all Confidential Information as
well as all other devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, customer or client lists or information, or any other documents or
property (including all reproductions of the aforementioned items) belonging to
the Company or any of its Affiliates or ventures, regardless of whether such
items were prepared by Executive.
 
7.           Non-Solicitation And Non-Competition:
 
(a)           For consideration provided under this Agreement, including, but
not limited to the Company’s agreement to provide Executive with Confidential
Information (as defined in Section 5) regarding the Company and the Company’s
business, Executive agrees that while employed by the Company and for one year
following a Covered Termination he shall not, without the prior written consent
of the Company, directly or indirectly, (i) hire or induce, entice or solicit
(or attempt to induce, entice or solicit) any employee of the Company or any of
its Affiliates or ventures to leave the employment of the Company or any of its
Affiliates or ventures or (ii) solicit or attempt to solicit the business of any
customer or acquisition prospect of the Company or any of its Affiliates or
ventures with whom Executive had any actual contact while employed at the
Company.
 
(b)           Additionally, for consideration provided under this Agreement,
including, but not limited to the Company’s agreement to provide Executive with
Confidential Information regarding the Company and the Company’s business,
Executive agrees that while employed by the Company and for one year following a
Covered Termination he will not, without the prior written consent of the
Company, acting alone or in conjunction with others, either directly or
indirectly, engage in any business that is in competition with the Company or
accept employment with or render services to such a business as an officer,
agent, employee, independent contractor or consultant, or otherwise engage in
activities that are in competition with the Company.
 
(c)           The restrictions contained in this Section 7 are limited to a
50-mile radius around any geographical area in which the Company engages (or has
definite plans to engage) in operations or the marketing of its products or
services at the time of a Covered Termination.
 
(d)           Executive acknowledges that these restrictive covenants under this
Agreement, for which Executive received valuable consideration from the Company
as provided in this Agreement, including, but not limited to the Company’s
agreement to provide Executive with Confidential Information regarding the
Company and the Company’s business are ancillary to otherwise enforceable
provisions of this Agreement that the consideration provided by the Company
gives rise to the Company’s interest in restraining Executive from competing and
that the restrictive covenants are designed to enforce Executive’s consideration
or return promises under this Agreement.  Additionally, Executive
 

 
-12-

--------------------------------------------------------------------------------

 

acknowledges that these restrictive covenants contain limitations as to time,
geographical area, and scope of activity to be restrained that are reasonable
and do not impose a greater restraint than is necessary to protect the goodwill
or other legitimate business interests of the Company, including, but not
limited to, the Company’s need to protect its Confidential Information.
 
8.           Conflicts With Other Agreements:  In the event that Executive
becomes entitled to benefits under a prior or subsequent agreement pertaining to
Executive’s employment by the Company or any Affiliate thereof (other than this
Agreement) or the benefits to which Executive is entitled as a result of such
employment and such benefits conflict with the terms of this Agreement,
Executive will receive the greater and more favorable of each of the benefits
provided under either this Agreement or such other agreement or benefits, on an
individual benefit basis, provided, however, that any such other conflicting
payment is payable under its terms in the same calendar year and in the same
form as the corresponding benefit payable under this Agreement.
 
9.           Notices:  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
            If to Company:             CenterPoint Energy, Inc.
1111 Louisiana
Houston, Texas  77002
Attention:  President and Chief Executive Officer
 
            If to Executive:                    [NAME]
[ADDRESS]
[CITY, STATE, ZIP]


or  to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.
 
10.           Litigation Assistance:  Executive agrees to assist the Company
with any litigation matters related to the Company or any of its subsidiaries or
affiliates as may be reasonably requested by the Company’s General Counsel
following the date of Executive’s Covered Termination.  The Company shall
reimburse Executive for any reasonable travel or other business expenses
incurred in connection with providing such assistance and
cooperation.  Executive shall provide such services as an independent contractor
and such services shall be limited solely to those matters with which Executive
is suitably experienced and knowledgeable by reason of Executive’s education,
training, background and prior employment with the Company.  The Company and
Executive agree to work out reasonable accommodations for the provision of such
assistance so that it does not unreasonably interfere with any of Executive’s
personal affairs, business endeavors or future employment.  The foregoing
notwithstanding, the Company and Executive agree that the services provided by
Executive under this Section, if any, shall not exceed twenty percent (20%) of
the average level of bona fide services performed by Executive (whether as an
employee or an independent contractor of the Company) over the 36-
 

 
-13-

--------------------------------------------------------------------------------

 

month period (or the full period of services to the Company if Executive has
been providing services to the Company for less than 36 months) immediately
preceding his Covered Termination date.
 
11.           Prior Agreements/Modification:  This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements or understandings, whether written or oral,
between the parties with respect thereto.  This Agreement may be amended only by
an agreement in writing signed by the parties hereto; provided, however, that
Executive’s compensation may be increased at any time by the Company without in
any way affecting any of the other terms and conditions of this Agreement which
in all other respects shall remain in full force and effect.  The provisions of
this Agreement will be binding upon, and will inure to the benefit of, the
respective heirs, legal representatives and successors of the parties
hereto.  Executive represents to the Company that he is not a party to any
agreement or subject to any legal restriction that would prevent him from
fulfilling his duties hereunder.
 
12.           Section 409A:  It is the intent of the parties that the provisions
of this Agreement comply with Code Section 409A and the Treasury regulations and
guidance issued thereunder.  Accordingly, the parties intend that this Agreement
be interpreted and operated consistent with such requirements of Code Section
409A in order to avoid the application of penalty taxes under Code Section 409A
to the extent reasonably practicable.  The Company shall neither cause nor
permit:  (a) any payment, benefit or consideration to be substituted for a
benefit that is payable under this Agreement if such action would result in the
failure of any amount that is subject to Code Section 409A to comply with the
applicable requirements of Code Section 409A; or (b) any adjustments to any
equity interest to be made in a manner that would result in the equity interest
becoming subject to Code Section 409A unless, after such adjustment, the equity
interest is in compliance with the requirements of Code Section 409A to the
extent applicable.
 
Notwithstanding any provision of this Agreement to the contrary, if Executive is
a “Specified Employee” (as that term is defined in Code Section 409A) as of
Executive’s Covered Termination date, then any amounts or benefits which are
payable under this Agreement upon Executive’s “Separation from Service” (within
the meaning of Code Section 409A), other than due to death, which are subject to
the provisions of Code Section 409A and not otherwise excluded under Code
Section 409A, and would otherwise be payable during the first six-month period
following such Separation from Service, shall be paid on the second business day
that (a) is at least six months after the date after Executive’s Covered
Termination date or (b) follows Executive’s date of death, if earlier.  The
benefits in Sections 2(a) and (c) and the welfare benefits in Section 2(d)
provided after the COBRA period are subject to Section 409A; the vacation pay in
Sections 2(b), the outplacement in Section 2(e) and the welfare benefits in
Section 2(d) provided during the COBRA period under Section 2(d) are excluded
from Section 409A; and the benefits in Sections 2(f) and 2(g) are subject to
Section 409A as provided under the applicable plans and programs.
 
All reimbursements and in-kind benefits provided pursuant to this Agreement
shall be made in accordance with Treasury Regulation § 1.409A-3(i)(1)(iv) such
that any reimbursements or in-kind benefits will be deemed payable at a
specified time or on a fixed
 

 
-14-

--------------------------------------------------------------------------------

 

schedule relative to a permissible payment event.  Specifically, (i) the amounts
reimbursed and in-kind benefits provided under this Agreement, other than total
reimbursements that are limited by a lifetime maximum under a group health plan,
during Executive’s taxable year may not affect the amounts reimbursed or in-kind
benefits provided in any other taxable year, (ii) the reimbursement of an
eligible expense shall be made on or before the last day of Executive’s taxable
year following the taxable year in which the expense was incurred, and (iii) the
right to reimbursement or an in-kind benefit is not subject to liquidation or
exchange for another benefit.
 
13.           Applicable Law:  The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Texas, including the Texas statute of
limitations, but without giving effect to the principles of conflict of laws of
such State.
 
14.           Severability: If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.
 
15.           Withholding of Taxes:  The Company may withhold from any benefits
payable under this Agreement all federal, state, city or other taxes as may be
required pursuant to any law or governmental regulation or ruling.
 
16.           No Employment Agreement:  Nothing in this Agreement shall give
Executive any rights to (or impose any obligations for) continued employment by
the Company or any Affiliate thereof or successor thereto, nor shall it give the
Company any rights (or impose any obligations) with respect to continued
performance of duties by Executive for the Company or any Affiliate thereof or
successor thereto.
 
17.           No Assignment; Successors:  Executive’s right to receive payments
or benefits hereunder shall not be assignable or transferable, whether by
pledge, creation or a security interest or otherwise, whether voluntary,
involuntary, by operation of law or otherwise, other than a transfer by will or
by the laws of descent or distribution, and in the event of any attempted
assignment or transfer contrary to this Section 17, the Company shall have no
liability to pay any amount so attempted to be assigned or transferred.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
 
This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns (including, without limitation, any company into or
with which the Company may merge or consolidate).  The Company agrees that it
will not effect the sale or other disposition of all or substantially all of its
assets unless either (a) the person or entity acquiring such assets or a
substantial portion thereof shall expressly assume by an instrument in writing
all duties and obligations of the Company hereunder or (b) the Company shall
provide, through the establishment of a separate reserve therefor, for the
payment in full of all amounts which are or may reasonably be expected to become
payable to Executive hereunder.
 

 
-15-

--------------------------------------------------------------------------------

 

18.           Payment Obligations Absolute:  Except for the requirement of
Executive to execute and return to the Company a Waiver and Release in
accordance with Section 2, the Company’s obligation to pay (or cause one of its
Affiliates to pay) Executive the amounts and to make the arrangements provided
herein shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counter-claim,
recoupment, defense or other right which the Company (including its Affiliates)
may have against him or anyone else.  All amounts payable by the Company
(including its Affiliates hereunder) shall be paid without notice or
demand.  Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this
Agreement, and, subject to the restrictions in Section 7, the obtaining of any
other employment shall in no event affect any reduction of the Company’s
obligations to make (or cause to be made) the payments and arrangements required
to be made under this Agreement.
 
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.  If a Business
Combination is consummated that would have resulted in a Change in Control but
for the satisfaction of the conditions specified in clauses (i), (ii), (iii) and
(iv) of subsection (c) of the definition of “Change in Control” in Section 1 and
if the Parent Corporation resulting from the Business Combination is other than
the Company (hereinafter a “New Parent”), then, as a condition to consummation
of this Business Combination, the New Parent shall be considered a successor for
purposes of this paragraph.
 
19.           Number and Gender:  Wherever appropriate herein, words used in the
singular shall include the plural and the plural shall include the
singular.  The masculine gender where appearing herein shall be deemed to
include the feminine gender.
 
20.           Term:  The effective date of the Agreement is January 1, 2009
(“Effective Date”).  The term of this Agreement shall commence on the Effective
Date and shall end on December 31, 2009; provided, however, that on each January
1st thereafter, the term of this Agreement shall automatically be extended for
one additional year unless, prior to any such January 1st, the Board decides (as
evidenced by its resolutions) not to extend the term of this Agreement, in which
event the term shall, without further action, expire, and this Agreement shall
terminate, on the December 31st of the year in which the Board makes such
decision.  The foregoing to the contrary notwithstanding, (a) if, prior to a
Change in Control, Executive ceases for any reason other than due to a Covered
Termination to be an employee of the Company, then the term shall, without
further action, expire, and this Agreement shall terminate, as of such
termination date; and (b) upon the Company entering into a binding agreement to
effect a Change in Control, if the Agreement has not expired prior to such date,
the term of this Agreement shall automatically be extended until the end of the
two-year period commencing as of the date of the Change in Control; provided,
however, that, the foregoing clause (b) notwithstanding, if the board of
directors of the parties to such binding agreement agree, as evidenced by the
board’s resolutions, not to consummate the Change in Control, the term of this
 

 
-16-

--------------------------------------------------------------------------------

 

Agreement shall be determined as otherwise provided in this Section 20 without
regard to clause (b).
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Effective Date.
 

 
CENTERPOINT ENERGY, INC.
                   
By:
     
David M. McClanahan
   
President and Chief Operating Officer
       
Date:
               
EXECUTIVE
                   
[NAME]
       
Date:
       



 
 
 
 
 
 
 

 

 
-17-

--------------------------------------------------------------------------------

 

Attachment A
 
Waiver And Release


In exchange for the payment to me of the Severance Benefits described in
Section 2 of the Change in Control Agreement between CenterPoint Energy, Inc.,
and me effective as of January 1, 2009 (the “Agreement”), which I understand is
incorporated herein by reference, and of other remuneration and consideration
provided for in the Agreement (the “Severance Benefits”), which is in addition
to any remuneration or benefits to which I am already entitled, I agree to waive
all of my claims against and release (i) CenterPoint Energy, Inc. and its
predecessors, successors and assigns (collectively referred to as
the ”Company”), (ii) all of the affiliates (including, but not limited to,
CenterPoint Energy Services Company, CenterPoint Energy Southern Gas Operations,
CenterPoint Energy Resources Corp. d/b/a CenterPoint Energy Texas Gas
Operations, CenterPoint Energy Resources Corp. d/b/a CenterPoint Energy Arkansas
Gas, CenterPoint Energy Resources Corp. d/b/a CenterPoint Energy Oklahoma Gas,
CenterPoint Energy Resources Corp. d/b/a CenterPoint Energy Minnesota Gas,
CenterPoint Energy Houston Gas, CenterPoint Energy Pipeline Services, Inc.,
CenterPoint Energy Services, Inc., CenterPoint Energy Field Services, Inc.,
CenterPoint Energy Gas Transmission Company, CenterPoint Energy Mississippi
River Transmission Corporation, and all wholly or partially owned subsidiaries)
of the Company and their predecessors, successors and assigns (collectively
referred to as the “Company Affiliates”) and (iii) the Company’s and Company
Affiliates’ directors and officers, employees and agents, insurers, employee
benefit plans and the fiduciaries and agents of the foregoing (collectively,
with the Company and Company Affiliates, referred to as the “Corporate Group”)
from any and all claims, demands, actions, liabilities and damages arising out
of or relating in any way to my employment with or separation from the Company
or the Company Affiliates.  All payments under the Agreement are voluntary and
are not required by any legal obligation other than the Agreement itself.
 
I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that I have been advised in writing to consult an attorney before
signing this Waiver and Release.  I understand that, in order to be eligible for
Severance Benefits under the Agreement, I must sign and return (to Carol
Helliker, Vice President, Corporate Compliance Officer and Associate General
Counsel, Legal Department, at CenterPoint Energy Tower, 46th Floor, 1111
Louisiana, Houston, Texas 77002) this Waiver and Release within 50 days
following the date of my termination of employment (or the date of the Change in
Control if my termination of employment date preceded such date).  I acknowledge
that I have been given at least 45 days to consider whether to execute this
Waiver and Release.


In exchange for the payment to me of Severance Benefits pursuant to the
Agreement, which is in addition to any remuneration or benefits to which I am
already entitled, (1) I agree not to sue in any local, state and/or federal
court or to file a grievance regarding or relating in any way to my employment
with or separation from the Company or the Company Affiliates, and (2) I
knowingly and voluntarily waive all claims and release the Corporate Group from
any and all claims, demands, actions, liabilities, and damages, whether known or
unknown, arising out of or relating in any way to my employment with or
separation from the Company or the Company Affiliates, except to the extent that
my rights are vested under the terms of employee benefit plans sponsored by the
Company or the Company Affiliates and except with
 

 
-1-

--------------------------------------------------------------------------------

 

respect to such rights or claims as may arise after the date this Waiver and
Release is executed.  This Waiver and Release includes, but is not limited to,
claims and causes of action under:  Title VII of the Civil Rights Act of 1964,
as amended (“Title VII”); the Age Discrimination in Employment Act of 1967, as
amended, including the Older Workers Benefit Protection Act of 1990 (“ADEA”);
the Civil Rights Act of 1866, as amended; the Civil Rights Act of 1991; the
Americans with Disabilities Act of 1990 (“ADA”); the Energy Reorganization Act,
as amended, 42 U.S.C. § 5851; the Workers Adjustment and Retraining Notification
Act of 1988; the Pregnancy Discrimination Act of 1978; the Employee Retirement
Income Security Act of 1974, as amended; the Family and Medical Leave Act of
1993; the Fair Labor Standards Act; the Occupational Safety and Health Act;
claims in connection with workers’ compensation or “whistle blower” statutes;
and/or contract, tort, defamation, slander, wrongful termination or any other
state or federal regulatory, statutory or common law.  Further, I expressly
represent that no promise or agreement which is not expressed in the Agreement
or this Waiver and Release has been made to me in executing this Waiver and
Release, and that I am relying on my own judgment in executing this Waiver and
Release, and that I am not relying on any statement or representation of any
member of the Corporate Group or any of their agents. I agree that this Waiver
and Release is valid, fair, adequate and reasonable, is with my full knowledge
and consent, was not procured through fraud, duress or mistake and has not had
the effect of misleading, misinforming or failing to inform me.   I acknowledge
and agree that the Company will withhold any taxes required by federal or state
law from the Severance Benefits otherwise payable to me and that the Severance
Benefits otherwise payable to me shall be reduced by any monies owed by me to
the Company (or a Company Affiliate), including, but not limited to, any
overpayments made to me by the Company (or a Company Affiliate) and the balance
of any loan by the Company (or a Company Affiliate) to me that is outstanding at
the time that the Severance Benefits are paid.
 
I acknowledge that payment of Severance Benefits pursuant to the Agreement is
not an admission by any member of the Corporate Group that they engaged in any
wrongful or unlawful act or that any member of the Corporate Group violated any
federal or state law or regulation.  I understand that nothing in this Waiver
and Release is intended to prohibit, restrict or otherwise discourage any
individual from engaging in activity protected under 42 U.S.C. § 5851, 10 C.F.R.
§ 50.7 or the Sarbanes-Oxley Act of 2002, including, but not limited to,
providing information to the Nuclear Regulatory Commission (“NRC”) or to any
member of the Corporate Group regarding nuclear safety or quality concerns,
potential violations or other matters within the NRC’s jurisdiction.  I
acknowledge that no member of the Corporate Group has promised me continued
employment or represented to me that I will be rehired in the future.  I
acknowledge that my employer and I contemplate an unequivocal, complete and
final dissolution of my employment relationship.  I acknowledge that this Waiver
and Release does not create any right on my part to be rehired by any member of
the Corporate Group and I hereby waive any right to future employment by any
member of the Corporate Group.
 
I have returned or I agree that I will return immediately, and maintain in
strictest confidence and will not use in any way, any confidential and
proprietary business information or other nonpublic information or documents
relating to the business and affairs of the Corporate Group.  For the purposes
of this Waiver and Release, “confidential and proprietary business information”
shall mean any information concerning any member of the Corporate Group or their
business which I learn or develop during my employment and which is not
generally known
 

 
-2-

--------------------------------------------------------------------------------

 

or available outside of the Corporate Group.  Such information, without
limitation, includes information, written or otherwise, regarding any member of
the Corporate Group’s earnings, expenses, material sources, equipment sources,
customers and prospective customers, business plans, strategies, practices and
procedures, prospective and executed contracts and other business
arrangements.  I acknowledge and agree that all records, papers, reports,
computer programs, strategies, documents (including, without limitation,
memoranda, notes, files and correspondence), opinions, evaluations, inventions,
ideas, technical data, products, services, processes, procedures, and
interpretations that are or have been produced by me or any employee, officer,
director, agent, contractor, or representative of any member of the Corporate
Group, whether provided in written or printed form, or orally, all comprise
confidential and proprietary business information.  I agree that for a period of
one year following my termination with the Corporate Group that I will
not:  (a) solicit, encourage or take any action that is intended, directly or
indirectly, to induce any other employee of the Corporate Group to terminate
employment with the Corporate Group; (b) interfere in any manner with the
contractual or employment relationship between the Corporate Group and any other
employee of the Corporate Group; and (c) use any confidential information to
directly, or indirectly, solicit any customer of the Corporate Group.  I
understand and agree that in the event of any breach of the provisions of this
paragraph, or threatened breach, by me, any member of the Corporate Group may,
in their discretion, discontinue any or all payments provided for in the
Agreement and recover any and all payments already made and any member of the
Corporate Group shall be entitled to apply to a court of competent jurisdiction
for such relief by way of specific performance, restraining order, injunction or
otherwise as may be appropriate to ensure compliance with these
provisions.  Should I be contacted or served with legal process seeking to
compel me to disclose any such information, I agree to notify the General
Counsel of the Company immediately, in order that the Corporate Group may seek
to resist such process if they so choose.  If I am called upon to serve as a
witness or consultant in or with respect to any potential litigation,
litigation, arbitration, or regulatory proceeding, I agree to cooperate with the
Corporate Group to the full extent permitted by law, and the Corporate Group
agrees that any such call shall be with reasonable notice, shall not
unnecessarily interfere with my later employment, and shall provide for payment
for my time and costs expended in such matters.
 
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.  I acknowledge that this Waiver and
Release and the Agreement set forth the entire understanding and agreement
between me and the Company or any other member of the Corporate Group concerning
the subject matter of this Waiver and Release and supersede any prior or
contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group.  I
understand that for a period of 7 calendar days following the date I sign this
Waiver and Release (which date must be within 50 days following the date of my
termination of employment or the date of the Change in Control if my termination
of employment date preceded such date), I may revoke my acceptance of the offer
by delivering a written statement to the Vice President, Corporate Compliance
Officer and Associate General Counsel (or the person designated by the Vice
President, Corporate Compliance Officer and Associate General Counsel) by hand
or by registered-mail, in which case the Waiver and Release will not become
effective.  In the event I revoke my acceptance of this offer, I shall not be
entitled to any Severance Benefits under the Agreement.  I understand
 

 
-3-

--------------------------------------------------------------------------------

 

that failure to revoke my acceptance of the offer within 7 calendar days
following the date I sign this Waiver and Release will result in this Waiver and
Release being permanent and irrevocable.
 
I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin,
religion, veterans status, or disability and any other claims arising prior to
the date of this Waiver and Release.  By execution of this document, I do not
waive or release or otherwise relinquish any legal rights I may have which are
attributable to or arise out of acts, omissions, or events of any member of the
Corporate Group which occur after the date of the execution of this Waiver and
Release.
 

     
Executive’s Printed Name
 
Corporate Group’s Representative
           
Executive’s Signature
 
Corporate Group’s Execution Date
           
Executive’s Signature Date
               
Executive’s Social Security Number
         

 
 
 
 
 
 
 

 

 
-4-

--------------------------------------------------------------------------------

 
